Citation Nr: 1417954	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned in January 2013.  A transcript of the hearing is associated with the claims file. During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The Veteran originally filed his claim for depression in July 2010.  He filed a claim for PTSD in November 2010, within one year of the original denial.  See 38 C.F.R. § 3.156(b).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the Board will consider this as one claim to encompass any acquired psychiatric disability found, as reflected on the title page.


FINDINGS OF FACT

1.  The record includes credible supporting evidence of the Veteran's claimed in-service personal assault stressor. 

2.  The preponderance of the evidence shows that the Veteran has a diagnosis of PTSD, at least in part predicated on the in-service sexual assault.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran is claiming PTSD due to military sexual trauma.  In his lay statements and testimony, the Veteran reported military sexual assault by his platoon sergeant, L.E.E., while serving at a Nike-Hercules missile site in West Germany.  He further described this abuse as daily innuendos and two physical attacks.

The first two elements of a PTSD service connection claim are a medical diagnosis of PTSD and a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  VA treatment records show diagnoses of multiple psychiatric conditions including depression, anxiety disorder, major depressive disorder, PTSD, and alcohol dependence.  The Veteran was diagnosed with PTSD in June 2011 by a VA psychiatrist.  Additionally, the Veteran has consistently been noted to be a victim of sexual abuse as an adult.  VA treatment records relate his current psychiatric symptoms to that abuse.  Thus, these elements have been met.

The third requirement necessary to establish service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  As the stressor claimed by the Veteran is a personal assault that occurred during his military service, evidence from sources other than the Veteran's service records, such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy; may corroborate the Veteran's account of the stressor.  38 C.F.R. § 3.304(f)(5).  While the Veteran's service treatment records do not refer to the Veteran's reported assault or behavioral changes, there is no evidence directly contradicting the Veteran's description of these events either.  He has submitted lay evidence of such changes.  The Veteran's sister provided a January 2011 statement discussing the changes she noticed in him upon his return from service.  Specifically, heavy drinking, sullenness, withdraw, and failure to reconnect with his old friends.  Additionally, the Veteran's VV addiction counsellor found no reason to doubt the legitimacy of the Veteran's description of these events as he has remained consistent in his account.  The Board, too, notes that the Veteran's description has remained consistent in the retelling.  Based on the above, the Board finds that the evidence corroborating the Veteran's reported in-service sexual assault is at least in equipoise.  Thus, applying the benefit of the doubt in favor of the Veteran, the third and final requirement under 38 C.F.R. § 3.304(f)  is satisfied.

Accordingly, service connection for PTSD due to personal assault is warranted. In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


